Case 2:19-cv-06706-JWH-DFM Document 20 Filed 01/19/21 Page 1 of 1 Page ID #:1062


                                                                             JS-6


                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   STEVEN K.,                                No. CV 19-06706-JWH (DFM)

            Plaintiff,                       JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is affirmed and this action is dismissed with prejudice.




   Date: January 19, 2021                     ___________________ _______
                                              JOHN W. HOLCOMB
                                              United States District Judge
